In re Kelly, Keith; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Caddo, 1st Judicial District Court, Div. “E”, No. 150,731; to the Court of Appeal, Second Circuit, No. 22646-KH.
Granted. The district court is ordered to enter an order annulling- the relator’s *817record of arrest for attempted simple escape and the disposition of that matter in docket number 144,417. Further, the district court shall order the destruction of that arrest record and the order of disposition, the dismissal of the attempted simple escape charge, all as provided by La.R.S. 44:9 B.
MARCUS and HALL, JJ., dissent from the order.